Exhibit 10.1
 
EXIDE TECHNOLOGIES
CHANGE IN CONTROL
EXECUTIVE SEVERANCE PLAN
 
Effective February 5, 2012
 
INTRODUCTION
 
            The purpose of the Plan is to enable Exide Technologies (the
“Company,”) to offer certain protections to employees if their employment with
the Company or a Subsidiary is terminated without Cause or for Good Reason in
connection with a Change in Control.   Accordingly, to accomplish this purpose,
the Board of Directors has adopted the Plan, effective as of February 5, 2012
(the “Effective Date”).
 
            Unless otherwise expressly provided in Section 2.3 or unless
otherwise agreed to between the Company and a Participant on or after the date
hereof, Participants covered by the Plan shall not be eligible to participate in
any other severance or termination plan, policy or practice of the Company that
would otherwise apply under the circumstances described herein. The Plan is
intended to constitute a “top hat” plan under ERISA for the benefit of a select
group of highly compensated or management employees. Capitalized terms and
phrases used herein shall have the meanings ascribed thereto in Article I.
 
ARTICLE I
DEFINITIONS
For purposes of the Plan, capitalized terms and phrases used herein shall have
the meanings ascribed in this Article.
 
“Accounting Firm” shall have the meaning set forth in Section 2.6 below.
 
“Applicable Percentage” shall mean (i) for the Company’s Chief Executive
Officer, 250%, (ii) for the Company’s Executive Vice Presidents and Regional
Presidents, 200%, and (iii) for any other employees designated as Participants
by the Board, 150%.
 
“Base Salary” shall mean a Participant’s annual base compensation rate for
services paid by the Company to the Participant at the time immediately prior to
the Participant’s termination of employment, as reflected in the Company’s
payroll records.  Base Salary shall not include commissions, bonuses, overtime
pay, incentive compensation, benefits paid under any qualified or non-qualified
plan, any group medical, dental or other welfare benefit plan, non-cash
compensation or any other additional compensation.
 
“Board” shall mean the Board of Directors of the Company.
 
1

--------------------------------------------------------------------------------

 
“Bonus Target” shall mean the Participant’s target short-term annual incentive
for the fiscal year in which the Participant’s termination of employment occurs,
as set forth under the Participant’s individual employment agreement with the
Company or in any written bonus plan, program or arrangement approved by the
Board or the Compensation Committee of the Board.
 
“Cause” shall have the meaning in a Participant’s employment or similar services
agreement, or if none (or in the absence of any definition of “Cause” contained
in such an agreement), (i) the Participant’s commission of, conviction for, plea
of guilty or nolo contendere to a felony or a crime involving moral turpitude,
or other material act or omission involving dishonesty or fraud, (ii) the
Participant’s conduct that results in or is reasonably likely to result in harm
to the reputation or business of the Company or any of its affiliates in any
material way, (iii) the Participant’s failure to perform duties as reasonably
directed by the Company or the Participant’s material violation of any rule,
regulation, policy or plan for the conduct of any service provider to the
Company or its affiliates or its or their business (which, if curable, is not
cured within 5 days after notice thereof is provided to the Participant) or (iv)
the Participant’s gross negligence, willful malfeasance or material act of
disloyalty with respect to the Company or its affiliates (which, if curable, is
not cured within 5 days after notice thereof is provided to the
Participant).  Any determination of whether Cause exists shall be made by the
Committee in its sole discretion. 
 
“Change in Control” shall mean the occurrence of any of the following events:
(i)the sale, lease, transfer, conveyance or other disposition (other than by way
of merger or consolidation), in one or a series of related transactions, of all
or substantially all of the assets of the Company and its Subsidiaries taken as
a whole to any “Person” or “Group” of related persons (as such terms are used in
Section 13(d)(3) of the Securities Exchange Act of 1934), (ii) the adoption of a
plan relating to the liquidation or dissolution of the Company, (iii) the
consummation of any transaction (including, without limitation, any purchase,
sale, acquisition, disposition, merger or consolidation) the result of which is
that any Person or Group becomes the “beneficial owner” (as such term is defined
in Rule 13d-3 and Rule 13d-5 under the Securities Exchange Act of 1934, but
excluding, for this purpose, any options to purchase equity securities of the
Company held by such Person or Group) of more than 50% of the aggregate voting
power of all classes of capital stock of the Company having the right to elect
directors under ordinary circumstances,  (iv) the first day on which a majority
of the members of the Board are not Continuing Directors, or  (v) such other
event as the Board may determine by express resolution to constitute a Change in
Control for purposes of this Plan.
 
        “COBRA” shall mean the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended.
 
2

--------------------------------------------------------------------------------

 
            “Code Section 409A” shall mean Section 409A of the Code together
with the treasury regulations and other official published guidance promulgated
thereunder.
 
            “Committee” shall mean the Compensation Committee of the Board or
such other committee appointed by the Board from time to time to administer the
Plan.
 
            “Company” shall have the meaning set forth in the Introduction
above.
 
“Continuation Period” shall mean a period commencing on the date of a
Participant’s termination of employment until the earliest of:  (A) eighteen
(18) months following the date of termination; (B) the date the Participant
becomes eligible for coverage under the health insurance plan of a subsequent
employer; or (C) the date the Participant or the Participant’s eligible
dependents, as the case may be, cease to be eligible under COBRA.
 
            “Continued Health Coverage” shall mean the benefit set forth in
Section 2.2(b) below.
 
“Continuing Directors” shall mean, as of any date of determination, any member
of the Board who (i) was a member of the Board on the date this plan is approved
by the Company’s stockholders or (ii) was nominated for election or elected to
the Board with the approval of (a) a majority of the Continuing Directors who
were members of the Board at the time of such nomination or election or (b) a
majority of those Directors who were previously approved by Continuing
Directors.
 
             “Delay Period” shall mean the period commencing on the date the
Participant incurs a Separation from Service from the Company until the earlier
of (A) the six (6)-month anniversary of the date of such Separation from Service
and (B) the date of the Participant’s death.
 
             “Disability” shall mean a Participant’s disability that would
qualify as such under the Company’s long-term disability plan without regard to
any waiting periods set forth in such plan.
 
             “Effective Date” shall have the meaning set forth in the
Introduction above.
 
             “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended.
 
             “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
 
             “Good Reason” shall have the meaning in a Participant’s employment
or similar services agreement, or if none (or in the absence of any definition
of “Good Reason” contained in such an agreement), shall mean the occurrence of
any of the following events on or following a Change in Control without the
Participant’s express written consent, provided, that, the Participant gives
notice to the Company of the Good Reason event within ninety (90) days after the
initial occurrence of the Good Reason event and such event is not corrected in
all
 
3

--------------------------------------------------------------------------------

 
material respects by the Company within thirty (30) days following receipt of
the Participant’s written notification:  (a) a reduction in the Participant’s
Base Salary, (b) a relocation of the Participant’s principal business location
to an area outside a 50 mile radius of the Participant’s principal business
location immediately prior to the Change in Control, (c) the Company’s failure
to pay amounts to the Participant when due or (d) the assignment of the
Participant to duties materially inconsistent with the Participant’s
authorities, duties, responsibilities, and status as an executive and/or officer
of the Company, or a material reduction or alteration in the nature or status of
the Participant’s authorities, duties, or responsibilities from those in effect
as of ninety (90) calendar days prior to the Change in Control, other than (i) a
reduction or alteration resulting from the Company’s no longer being a public
company due to a Change in Control or (ii) an insubstantial and inadvertent act
that is remedied by the Company promptly after receipt of notice thereof given
by the Participant.
 
“Net After Tax Benefit” shall have the meaning set forth in Section 2.6 below.
 
            “Participant” shall mean any individual that is designated in
writing by the Board or the Committee for participation in the Plan.
 
             “Plan” shall mean the Exide Technologies Change in Control
Executive Severance Plan.
 
“Plan Administrator” shall have the meaning set forth in Section 4.1 below.
 
“Qualifying Event” shall have the meaning set forth in Section 2.1 below.
 
“Release” shall mean the general release of claims contemplated by Section 2.5
below.
 
            “Separation from Service” shall mean termination of a Participant’s
employment with the Company, provided, that, such termination constitutes a
separation from service within the meaning of Code Section 409A and the default
presumptions set forth in the Treasury Regulations promulgated under Code
Section 409A.  All references in the Plan to a “resignation,” “termination,”
“termination of employment” or like terms shall mean Separation from Service.
 
            “Severance Benefits” shall mean collectively, the Severance Payments
and the Continued Health Coverage.
 
            “Severance Payments” shall mean the payments set forth in Section
2.2(a) below.
 
             “Specified Employee” shall mean a Participant who, as of the date
of his or her Separation from Service, is deemed to be a “specified employee”
within the meaning of that term under Section 409A(a)(2)(B) of the Code and
using the identification methodology selected by the Company from time to time
in accordance therewith, or if none, the default methodology set forth therein.
 
4

--------------------------------------------------------------------------------

 
“Subsidiary” shall mean a corporation, company or other entity (i) more than 50
percent of whose outstanding shares or securities (representing the right to
vote for the election of directors or other managing authority) are, or (ii)
which does not have outstanding shares or securities (as may be the case in a
partnership, joint venture or unincorporated association), but more than 50
percent of whose ownership interest representing the right generally to make
decisions for such other entity is, now or hereafter, owned or controlled,
directly or indirectly, by the Company.
 
“Underpayment” shall have the meaning set forth in Section 2.6 below.
 


 
ARTICLE II
SEVERANCE BENEFITS
 
2.1 Eligibility for Severance Benefits.
 
(a) Qualifying Event for Participants.  In the event that during the period
commencing on the date of the consummation of a Change in Control and ending
twenty-four (24) months thereafter, the employment of a Participant is
terminated by the Company or a Subsidiary without Cause or by the Participant
for Good Reason (each a “Qualifying Event”), then the Company shall pay or
provide the Participant with the Severance Benefits.
 
(b) Non-Qualifying Events.  A Participant shall not be entitled to Severance
Benefits under the Plan if the Participant’s employment is terminated by the
Company or a Subsidiary for any reason other than a Qualifying Event, including,
without limitation, (i) by the Company or a Subsidiary for Cause, (ii) by the
Participant for any reason other than for Good Reason, or (iii) on account of
the Participant’s death or Disability.
 
            2.2 Amount of Severance Benefits.  Unless otherwise determined by
the Committee at the time of termination, in the event that a Participant
becomes entitled to benefits pursuant to Section 2.1 hereof, the Company shall
pay or provide the Participant with the Severance Benefits as follows: 
 
(a) Severance Payment.  Subject to the provisions of Sections 2.3 through 2.6,
and 6.8, as applicable, the Company (or as applicable, a Subsidiary) shall pay
to the Participant an amount equal to the product of (i) the Applicable
Percentage, multiplied by (ii) the sum of (x) the Participant’s Base Salary and
(y) the Participant’s Bonus Target, if any.  Any such Severance Payment shall be
payable in a lump sum on the first payroll after the sixtieth (60th) day
following a Qualifying Event, so long as the conditions therefor have been fully
satisfied.
 
5

--------------------------------------------------------------------------------

 
(b) Continued Health Coverage.  Subject to the provisions of Sections 2.3
through 2.6, and subject to a timely election pursuant to COBRA by a
Participant, during the applicable Continuation Period the Company shall pay the
full cost for continued coverage pursuant to COBRA, for the Participant and the
Participant’s eligible dependents, under the Company’s group health plans in
which the Participant participated immediately prior to the date of termination
of the Participant’s employment.  Following the applicable Continuation Period,
the Participant shall be entitled to such continued coverage for the remainder
of the COBRA period on a full self-pay basis to the extent eligible under
COBRA.  For the avoidance of doubt, nothing in this Plan shall prohibit the
Company from amending or terminating any group health plan.  Notwithstanding
anything in this Plan to the contrary, in the event that the payment of amounts
payable hereunder this clause (b) shall result in adverse tax consequences under
Chapter 100 of the Code, Code Section 4980D or otherwise to the Company, the
parties shall undertake commercially reasonable efforts to restructure such
benefit in an economically equivalent manner to avoid the imposition of such
taxes on the Company, provided, however, that, should the Company’s auditors
determine in good faith that no such alternative arrangement is achievable, the
Participant shall not be entitled to his rights to payment under this clause
(b).  Further, the Company’s and the Participant shall undertake commercially
reasonable efforts to structure the benefits under this clause (b) in a manner
that is most tax efficient for the parties (i.e., on an after-tax basis),
although neither the Company nor any of its employees, directors, managers,
board members, affiliates, parents, stakeholders, equityholders, agents,
successors, predecessors or related parties guarantees the tax treatment of any
benefit under this clause (b) and no such party shall have liability to the
Participant or his beneficiaries with respect to the taxation of such benefits
or amounts payable in respect thereof.  Notwithstanding any other rights of this
Section 2.3 or the definition of Continuation Period, health coverage for
Participants residing outside the United States shall be limited to such
Participant’s health insurance premiums for eighteen months calculated as of the
date of termination.
 
(c)           Outplacement.  Notwithstanding the provisions Section 2.3 hereof
to the contrary, but subject to the provisions of Sections 2.4 through 2.6, a
Participant shall be entitled to any outplacement services or outplacement
reimbursement to which the Participant would have been entitled in connection
with the Participant’s termination of employment under any plan, program or
arrangement of the Company immediately prior to a Change in Control.
 
(d)           Equity.               Subject to the provisions of Sections 2.3
through 2.6, an immediate full vesting and lapse of all restrictions on any and
all outstanding equity-based long-term incentives, including but not limited to
stock options, restricted stock, performance unit and performance share awards
held by the Executive. For purposes of the performance unit and performance
share awards, target goals will be assumed to have been achieved for purposes of
determining the number of shares and/or units earned under such awards.  This
 
6

--------------------------------------------------------------------------------

 
provision shall override any conflicting language contained in the participant’s
respective long-term incentive plan award agreements.
 
 2.3 No Other Entitlements.  Subject to the provision of Section 2.2(c) hereof,
Participants hereunder shall not be entitled to severance amounts under any
other plan, program or policy of the Company and any amounts required to be paid
to Participant as a matter of law or contract shall offset amounts payable
hereunder in a manner that does not result in adverse tax consequences to the
Participant under Code Section 409A as determined by the Plan Administrator. 
 
2.4 No Duty to Mitigate/Set-off.  No Participant entitled to receive Severance
Benefits hereunder shall be required to seek other employment or to attempt in
any way to reduce any amounts payable to the Participant by the Company pursuant
to the Plan and, except as provided in Sections 2.2(b) hereof, there shall be no
offset against any amounts due to the Participant under the Plan on account of
any remuneration attributable to any subsequent employment that the Participant
may obtain or otherwise.   The amounts payable hereunder may be subject to
setoff, counterclaim, recoupment, defense or other right which the Company may
have against the Participant, except as the Plan Administrator determines would
result in adverse tax consequences to the Participant under Code Section 409A.
 
2.5 Release Required.  Any amounts payable pursuant to the Plan shall be
conditioned upon the Participant’s execution and non-revocation, within sixty
(60) days following the effective date of termination, of a general release of
claims against the Company, its affiliates, and related parties thereto, in a
form reasonably satisfactory to the Company.  The Company shall provide the
release to the Participant within five (5) calendar days following the
Participant’s date of termination.   The Release will contain customary
confidentiality and non-disparagement provisions, a non-compete clause
consistent with past practices and not to exceed fifty-two (52) weeks, and
contain customary carveouts for the payment of consideration payable hereunder
(which shall serve as consideration for such Release), vested benefits under the
Company qualified plans, directors’ and officers’ insurance and indemnification
and such other carveouts as the Plan Administrator determines in its sole and
absolute discretion.   In the event that the Release is not executed or is
revoked by the Participant in accordance with its terms, and benefits have been
provided by the Company to the Participant (including, without limitation,
benefits under Section 2.2(b), the Participant shall be required (and the
Company will be entitled to setoff amounts owed to Participant) to immediately
reimburse the Company for the cost of benefits provided to Participant and
his/her beneficiaries thereunder as reasonably determined by the Plan
Administrator.
 
2.6 Code Section 280G.    Notwithstanding any other provision of this Plan or
any other agreement to which the Participant is a party to the contrary, if
payments made pursuant to this Plan (when taken together with other payments to
such Participant) are considered “excess parachute payments” under Section 280G
of the Code, then such excess parachute
 
7

--------------------------------------------------------------------------------

 
payments plus any other payments made by the Company and its affiliates to such
Participant which are considered excess parachute payments shall be limited
(cash first then stock compensation) to the greatest amount which may be paid to
such Participant under Section 280G of the Code without causing any loss of
deduction to the Company under such Code Section, but only if, by reason of such
reduction, the “Net After Tax Benefit” (as defined below) to the Participant
shall exceed the net after tax benefit if such reduction was not made.  “Net
After Tax Benefit” for purposes of this Plan shall mean the sum of (i) the total
amounts payable to the Participant under this Plan, plus (ii) all other payments
and benefits which the Executive receives or then is entitled to receive from
the Company and its affiliates that would constitute an “excess parachute
payment” within the meaning of Section 280G of the Code, less (iii) the amount
of federal and state income taxes payable with respect to the foregoing
calculated at the maximum marginal income tax rate for each year in which the
foregoing shall be paid to the Participant (based upon the rate in effect for
such year as set forth in the Code at the time of termination of the
Participant’s employment), less (iv) the amount of excise taxes imposed with
respect to the payments and benefits described in (i) and (ii) above by Section
4999 of the Code.  The determination of whether payments would be considered
excess parachute payments and the calculation of all the amounts referred to in
this Plan shall be made by the Company’s regular independent accounting firm at
the expense of the Company (the “Accounting Firm”), which shall provide detailed
supporting calculations.  Any determination by the Accounting Firm shall be
binding upon the Company and the Participants.  As a result of the uncertainty
in the application of Section 4999 of the Code at the time of the initial
determination by the Accounting Firm hereunder, it is possible that payments to
which Participant was entitled, but that he or she did not receive pursuant to
this Section, could have been made without the imposition of the excise tax
imposed by Section 4999 of the Code (“Underpayment”).  In such event, the
Accounting Firm shall determine the amount of the Underpayment that has occurred
and any such Underpayment shall be promptly paid by the Company to or for the
benefit of the Participant.
 


ARTICLE III
UNFUNDED PLAN; ERISA
 
3.1 Unfunded Status. The Plan shall be “unfunded” for the purposes of ERISA and
the Code and Severance Payments shall be paid out of the general assets of the
Company as and when Severance Payments are payable under the Plan. All
Participants shall be solely unsecured general creditors of the Company. If the
Company decides in its sole discretion to establish any advance accrued reserve
on its books against the future expense of the Severance Payments payable
hereunder, or if the Company decides in its sole discretion to fund a trust
under the Plan, such reserve or trust shall not under any circumstances be
deemed to be an asset of the Plan.
 
8

--------------------------------------------------------------------------------

 
3.2 ERISA.  The Plan is intended to constitute a “top hat” plan under ERISA for
the benefit of a select group of highly compensated or management employees.
 
ARTICLE IV
ADMINISTRATION OF THE PLAN


            4.1 Plan Administrator. The general administration of the Plan on
behalf of the Company shall be placed with the Committee, or if none the Board
(the “Plan Administrator”).
 
            4.2 Reimbursement of Expenses of Plan Administrator. The Company
may, in its sole discretion, pay or reimburse the members of the Plan
Administrator for all reasonable expenses incurred in connection with their
duties hereunder, including, without limitation, expenses of outside legal
counsel. 
 
4.3 Retention of Professional Assistance. The Plan Administrator may employ such
legal counsel, accountants and other persons as may be reasonably required in
carrying out its work in connection with the Plan. 
 
4.4 Books and Records. The Plan Administrator shall maintain such books and
records regarding the fiscal and other transactions of the Plan and such other
data as may be required to carry out its functions under the Plan and to comply
with all applicable laws.
 
4.5 Indemnification. The Plan Administrator and its members shall not be liable
for any action or determination made in good faith with respect to the Plan. The
Company shall, to the fullest extent permitted by law, indemnify and hold
harmless each member of the Plan Administrator for liabilities or expenses they
and each of them incur in carrying out their respective duties under the Plan,
other than for any liabilities or expenses arising out of such individual’s
willful misconduct or fraud.
 
ARTICLE V
AMENDMENT AND TERMINATION
 
The Company reserves the right to amend or terminate, in whole or in part, any
or all of the provisions of the Plan by action of the Board (or a duly
authorized committee thereof) at any time.  This Plan shall automatically
terminate on the second anniversary following the first Change in Control to
occur hereunder, provided, that, in no event shall any amendment reducing the
Severance Benefits provided hereunder or any Plan termination be effective prior
to the twelve (12) month anniversary of the Effective Date, and further provided
that the Company shall not amend or terminate the Plan at any time after (i) the
occurrence of a Change in Control or (ii) the date the Company enters into a
definitive agreement which, if consummated, would result in a Change in Control,
unless the potential Change in Control is abandoned (as publicly announced by
the Company), in either case until twenty-four (24)
 
9

--------------------------------------------------------------------------------

 
months after the occurrence of a Change in Control, provided, that, all
Severance Benefits under the Plan have been paid.
 


ARTICLE VI
SUCCESSORS


For purposes of the Plan, the Company shall include any and all successors or
assignees, whether direct or indirect, by purchase, merger, consolidation or
otherwise, to all or substantially all the business or assets of the Company (or
its members, as the case may be) and such successors and assignees shall perform
the Company’s obligations under the Plan, in the same manner and to the same
extent that the Company would be required to perform if no such succession or
assignment had taken place. In the event the surviving corporation in any
transaction to which the Company is a party is a subsidiary of another
corporation, then the ultimate parent corporation of such surviving corporation
shall cause the surviving corporation to perform the Plan in the same manner and
to the same extent that the Company would be required to perform if no such
succession or assignment had taken place.  In such event, the term “Company,” as
used in the Plan, shall mean the Company, as hereinbefore defined and any
successor or assignee (including the ultimate parent corporation) to the
business or assets which by reason hereof becomes bound by the terms and
provisions of the Plan.
 
ARTICLE VII
MISCELLANEOUS
 
            7.1 Minors and Incompetents.  If the Plan Administrator shall find
that any person to whom Severance Benefits are payable under the Plan is unable
to care for his or her affairs because of illness or accident, or is a minor,
any Severance Benefits due (unless a prior claim therefore shall have been made
by a duly appointed guardian, committee or other legal representative) may be
paid to the spouse, child, parent, or brother or sister, or to any person deemed
by the Plan Administrator to have incurred expense for such person otherwise
entitled to the Benefits, in such manner and proportions as the Plan
Administrator may determine in its sole discretion. Any such Severance Benefits
shall be a complete discharge of the liabilities of the Company, the Plan
Administrator and the Board under the Plan.
 
            7.2 Limitation of Rights.  Nothing contained herein shall be
construed as conferring upon a Participant the right to continue in the employ
of the Company as an employee in any other capacity or to interfere with the
Company’s right to discharge him or her at any time for any reason whatsoever. 
 
7.3 Payment Not Salary. Any Severance Benefits payable under the Plan shall not
be deemed salary or other compensation to the Participant for the purposes of
computing
 
10

--------------------------------------------------------------------------------

 
benefits to which he or she may be entitled under any pension plan or other
arrangement of the Company maintained for the benefit of its employees, unless
such plan or arrangement provides otherwise.
 
            7.4 Severability.  In case any provision of the Plan shall be
illegal or invalid for any reason, said illegality or invalidity shall not
affect the remaining parts hereof, but the Plan shall be construed and enforced
as if such illegal and invalid provision never existed.
 
            7.5 Withholding. The Company shall have the right to make such
provisions as it deems necessary or appropriate to satisfy any obligations it
may have to withhold federal, state or local income or other taxes incurred by
reason of payments pursuant to the Plan. In lieu thereof, the Company and/or the
Company shall have the right to withhold the amounts of such taxes from any
other sums due or to become due from the Company and/or the Company to the
Participant upon such terms and conditions as the Plan Administrator may
prescribe.
 
            7.6 Non-Alienation of Benefits. The Severance Benefits payable under
the Plan shall not be subject to alienation, transfer, assignment, garnishment,
execution or levy of any kind, and any attempt to cause any Severance Benefits
to be so subjected shall not be recognized.
 
            7.7 Governing Law. To the extent legally required, the Code and
ERISA shall govern the Plan and, if any provision hereof is in violation of any
applicable requirement thereof, the Company reserves the right to retroactively
amend the Plan to comply therewith. To the extent not governed by the Code and
ERISA, the Plan shall be governed by the laws of the State of Georgia without
reference to rules relating to conflicts of law.
 
            78 Code Section 409A.
 
(a) General. Neither the Company nor any employee, director, manager, board
member, affiliate, parent, stakeholder, equityholder, agent, successor,
predecessor or related party makes a guarantee with respect to the tax treatment
of payments hereunder and no such party shall be responsible in any event with
regard to non-compliance with or failure to be exempt from Code Section
409A.  The Plan is intended to either comply with, or be exempt from, the
requirements of Code Section 409A.  To the extent that the Plan is not exempt
from the requirements of Code Section 409A, the Plan is intended to comply with
the requirements of Code Section 409A and shall be limited, construed and
interpreted in accordance with such intent.  Notwithstanding the foregoing, in
no event whatsoever shall the Company be liable for any additional tax, interest
or penalty that may be imposed on a Participant by Code Section 409A or any
damages for failing to comply with Code Section 409A.
 
(b) Separation from Service; Specified Employees. A termination of employment
shall not be deemed to have occurred for purposes of any provision of the Plan
 
11

--------------------------------------------------------------------------------

 
providing for the payment of any amounts or benefits upon or following a
termination of employment unless such termination is also a Separation from
Service.  If a Participant is deemed on the date of termination to be a
Specified Employee, then with regard to any payment hereunder that is
nonqualified deferred compensation subject to Section 409A and that is specified
as subject to this Section, such payment shall be delayed and not be made prior
to the expiration of the Delay Period.  All payments delayed pursuant to this
Section 8.8(b) (whether they would have otherwise been payable in a single lump
sum or in installments in the absence of such delay) shall be paid to the
Participant in a single lump sum on the first payroll date on or following the
first day following the expiration of the Delay Period, and any remaining
payments and benefits due under the Plan shall be paid or provided in accordance
with the normal payment dates specified for them herein.
 
            7.9 Non-Exclusivity.  The adoption of the Plan shall not be
construed as creating any limitations on the power of the Company to adopt such
other termination or benefits arrangements as it deems desirable, and such
arrangements may be either generally applicable or limited in application.
 
7.10 Headings and Captions. The headings and captions herein are provided for
reference and convenience only. They shall not be considered part of the Plan
and shall not be employed in the construction of the Plan.
 
            7.11 Gender and Number. Whenever used in the Plan, the masculine
shall be deemed to include the feminine and the singular shall be deemed to
include the plural, unless the context clearly indicates otherwise.
 
            7.12 Communications. All announcements, notices and other
communications regarding the Plan will be made by the Company in writing.
 
 
The Plan Administrator keeps records of the Plan and is responsible for the
administration of the Plan.  The Plan Administrator will also answer any
questions a Participant may have about the Plan.  Service of legal process may
be made upon the Plan Administrator or the Company’s General Counsel.
 
No individual may, in any case, become entitled to additional benefits or other
rights under the Plan after the Plan is terminated. Under no circumstances, will
any benefit under the Plan ever vest or become nonforfeitable prior to a change
in control.
 


 
Adopted by the Board of Directors: February 5 2012
 
12